Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by “set the margin time in the latter heartbeat” as claim 5 only refers to “adding a margin time”. The margin time is not specified in regards to former or latter heartbeat.  It is unclear how a margin time may be “set” in a heartbeat, or what is meant by this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 20150025337 A1, published January 22, 2015), hereinafter referred to as Choi. 
Regarding claim 9, Choi teaches a medical image processing apparatus (see Fig. 1, image generation unit 8) comprising: 
Processing circuitry (see Fig. 1, signal processing unit 6) configured to: 
Detect, based on an ECG signal, a specific heart phase in a former heartbeat and a specific heart phase in a latter heartbeat thereafter (see Fig. 2, R-waves R1-R4 of the ECG signal), 
Calculate a delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat (see Fig. 7, delay time d, desired diagnosis time T), 
Acquire a heart phase of each sub-volume data stored in a memory based on the specific heart phase in the latter heartbeat and the calculated delay time (see Fig. 1, memory 18; see pg. 5, col. 1, para. 0065 – “The value of the delay time d depends on the value of the desired diagnosis time T (in other words, the number of sub-volume data acquired).”; see pg. 5, col. 2, para. 0075 – “…stores the sub-volume data acquired by the scan processing in the memory 18.”), AND 
Generate full-volume data by correlating multiple sub-volume data by the acquired heart phase based on the delay time (see Fig. 7; see pg. 2, col. 1, para. 0029 – “The data acquisition unit configured to sequentially execute ultrasonic scanning on a plurality of sub-volumes constituting a full volume as a diagnosis target area of the object in a period including the diagnosis period to acquire sub-volume data corresponding to a plurality of time phases concerning each of the sub-volumes and each of a plurality of heartbeats.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Miyazaki (US 20100249574 A1, published September 30, 2010), hereinafter referred to as Miyazaki. 
Regarding claim 1, Choi teaches an ultrasonic diagnostic apparatus (see Fig. 1), comprising:
Processing circuitry (see Fig. 1, signal processing unit 6) configured to:
Detect, based on an electrocardiogram (ECG) signal, a specific heart phase in a former heartbeat and a specific heart phase in a latter heartbeat thereafter (see Fig. 2, R-waves R1-R4).
Choi does not explicitly teach processing circuitry configured to sequentially calculate a delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat, AND controlling an 
Whereas, Miyazaki expressly teaches sequentially calculate a delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat (see Fig. 2, heart rate acquisition part 46, delay time setting part 47; see pg. 4, col. 2, para. 0056 – “When a delay time is determined by a setting method of an imaging condition that sets a period from a reference wave, such as an R wave, representing a cardiac time phase to an application time of the first RF pulse or a gradient magnetic field pulse as a delay time, it may be preferable that the delay time is changed depending on a pulse sequence.”), AND
Controlling an ultrasonic probe to initiate an ultrasonic scan at a timing when the sequentially calculated delay time is elapsed from the specific heart phase in the latter heartbeat (see Fig. 2, heart rate acquisition part 46, delay time setting part 47, sequence controller control unit 41, sequence controller 31; see pg. 4, col. 2, para. 0056 – “When a delay time is determined by a setting method of an imaging condition that sets a period from a reference wave, such as an R wave, representing a cardiac time phase to an application time of the first RF pulse or a gradient magnetic field pulse as a delay time, it may be preferable that the delay time is changed depending on a pulse sequence.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry of the ultrasonic diagnosis apparatus, as disclosed in Choi, by including in the processing circuitry sequentially calculating the delay time between the R wave and the RF pulse, as disclosed in Miyazaki. One of ordinary skill in the art would have been motivated to make this modification in order for the user to also take into account a patient’s heart fluctuations when initiating the ultrasound scan, and to prevent not fully scanning or over-scanning a sub-volume of the heart, as taught in Miyazaki (see pg. 4, col. 2, para. 0060). 

Regarding claim 2, Choi teaches wherein the processing circuitry (see Fig. 1, signal processing unit 6) is configured to:
 Select a sequential calculation mode in which the delay time is sequentially calculated, or a fixed mode in which a fixed delay time is set in advance (see Fig. 1; see pg. 5, col. 1, para. 0069 – “The user sets the values of the desired diagnosis time T, the first scan time t0, the second scan time t1, and the delay time d by using the operation unit 16.”), AND
(B) in a case of the fixed mode, control the ultrasonic probe to initiate the ultrasonic scan at a timing when the fixed delay time elapsed from the specific heart phase of the latter heartbeat (see pg. 5, col. 1, para. 0072 – “…the time point elapsed (delayed) from the time point when an R wave is detected by the delay time d is set as the start time point of scan processing…”).
Whereas, Miyazaki teaches (A) in a case of the sequential calculation mode, sequentially calculate the delay time, and control the ultrasonic probe to initiate the ultrasonic scan at timing when the sequentially calculated delay time elapsed from the specific heart phase in the latter heartbeat (see Fig. 2, heart rate acquisition part 46, delay time setting part 47, sequence controller control unit 41, sequence controller 31; see pg. 4, col. 2, para. 0056 – “When a delay time is determined by a setting method of an imaging condition that sets a period from a reference wave, such as an R wave, representing a cardiac time phase to an application time of the first RF pulse or a gradient magnetic field pulse as a delay time, it may be preferable that the delay time is changed depending on a pulse sequence.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry set to a fixed delay time, as disclosed in Choi, by including the option of sequentially calculated delay time to the processing circuitry, as disclosed in Miyazaki. One of ordinary skill in the art would have been motivated to make this modification in order for the user to choose between the fixed mode and the sequentially calculated mode, depending on if the user is viewing a normal ECG waveform (fixed mode) or an abnormal ECG waveform (sequentially calculated mode) from the patient. 
Regarding claim 3, Miyazaki further teaches wherein the processing circuitry is configured to sequentially calculate the delay time by adjusting a coefficient by which a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat is multiplied (see pg. 4, col. 1, para. 0051 – “A delay time DT can be also corrected by multiplying by a coefficient determined empirically in advance.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry of the ultrasonic diagnosis apparatus, as disclosed in Choi, by multiplying a coefficient to the delay time, as disclosed in Miyazaki. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the delay time in cases of irregular heartbeats, as taught in Miyazaki (see pg. 4, col. 1, para. 0051).
Regarding claim 4, Choi further teaches wherein the processing circuitry is configured to set the delay time in the latter heartbeat to be the same as a delay time in the former heartbeat, when the specific heart phase in the former heartbeat does not appear even if a predetermined time elapses after the specific heart phase in the former heartbeat (see Fig. 8 – delay time d for R3 is the same as delay time d for R2, even after the heartbeat disturbance r1). 
Regarding claim 5, Miyazaki further teaches wherein the processing circuitry is configured to set the predetermined time as a time acquired by adding a margin time (see pg. 3, col. 2, para. 0050 – “…when data acquisition timing is desired to be set in a diastole, a systole SD can be estimated based on equation (2) and a delay time can be set so that the data acquisition timing becomes in a diastole.”; see pg. 4, col. 1, para. 0051 – “…it is thought that a corrected delay time DTcor can be calculated as a practical value so long as a correction coefficient k is added to a delay time DT as shown in equation (4).”) to an average time of intervals of specific heart phases (see pg. 3, col. 2, para. 0047 – “…the heart rate acquisition part 46 may be also configured to calculate or acquire plural HRs and provide an average value of the plural HRs to the delay time setting part 47 for accuracy improvement.”). 
Regarding claim 6, Miyazaki further teaches wherein the processing circuitry is configured to set the margin time in the latter heartbeat as the delay time in the latter heartbeat (see pg. 4, col. 1, para. 0051 – “…it is thought that a corrected delay time DTcor can be calculated as a practical value so long as a correction coefficient k is added to a delay time DT as shown in equation (4).”).
Regarding claim 7, Choi further teaches wherein the processing circuitry is configured to set the specific heart phase to an R-wave based on the waveform of the ECG signal (see Fig. 9 – Receive ECG signal S1, Detect R wave S2; see pg. 3, col. 2, para. 0047 – “…the apparatus acquires sub-volume data by changing a scan range for each heartbeat period (switching sub-volumes) by using an R wave of an ECG signal as a trigger signal.”). 
Regarding claim 8, Choi further teaches wherein the ECG signal is based on an output of an ECG device (see Fig. 1, electrocardiograph 20; see Fig. 2 – ECG signal output from electrocardiograph). 
Regarding claim 10, Choi teaches a method for controlling an ultrasonic scan (see Fig. 1, scan control unit 14, system control unit 12), comprising: 
Detecting, based on an ECG signal, a specific heart phase in a former heartbeat and a specific heart phase in a latter heartbeat thereafter (see Fig. 2, R-waves R1-R4).
Choi does not explicitly teach a method for controlling an ultrasonic scan comprising sequentially calculating a delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat, AND controlling an ultrasonic probe to initiate an ultrasonic scan at a timing when the sequentially calculated delay time is elapsed from the specific heart phase in the latter heartbeat. 
Whereas, Miyazaki teaches sequentially calculating a delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat (see Fig. 2, heart rate acquisition part 46, delay time setting part 47; see pg. 4, col. 2, para. 0056 – “When a delay time is determined by a setting method of an imaging condition that sets a period from a reference wave, such as an R wave, representing a cardiac time phase to an application time of the first RF pulse or a gradient magnetic field pulse as a delay time, it may be preferable that the delay time is changed depending on a pulse sequence.”), AND 
Controlling an ultrasonic probe to initiate an ultrasonic scan at a timing when the sequentially calculated delay time is elapsed from the specific heart phase in the latter heartbeat (see Fig. 2, heart rate acquisition part 46, delay time setting part 47, sequence controller control unit 41, sequence controller 31; see pg. 4, col. 2, para. 0056 – “When a delay time is determined by a setting method of an imaging condition that sets a period from a reference wave, such as an R wave, representing a cardiac time phase to an application time of the first RF pulse or a gradient magnetic field pulse as a delay time, it may be preferable that the delay time is changed depending on a pulse sequence.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuitry of the ultrasonic diagnosis apparatus, as disclosed in Choi, by including in the processing circuitry sequentially calculating the delay time between the R wave and the RF pulse, as disclosed in Miyazaki. One of ordinary skill in the art would have been motivated to make this modification in order for the user to also take into account a patient’s heart fluctuations when initiating the ultrasound scan, and to prevent not fully scanning or over-scanning a sub-volume of the heart, as taught in Miyazaki (see pg. 4, col. 2, para. 0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naoyuki (JP 2011072488 A, published April 14, 2014) discloses a magnetic resonance imaging apparatus gathering data and renewing the delay time in a desired cardiac phase even when the heart rate of a patient varies. 
Rafter et al. (US 20070078344 A1, published April 5, 2007) discloses an ultrasound system using contrast agents to acquire multiple sub-volumes synchronized to an ECG over multiple cardiac cycles via triggering. 
Yamagata et al. (US 20150223782 A1, published August 13, 2015) discloses an ultrasound system that transmits ultrasound waves based on a trigger signal that is set according to conditions of the heart. 
Shimuta et al. (US 20150366473 A1, published December 24, 2015) discloses the pulse wave propagation time measurement device that includes an ECG sensor, a photoelectric pulse wave sensor, and a signal processing unit that obtains the delay time of the ECG signal and of the photoelectric pulse wave signal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793